Citation Nr: 0943980	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

Procedural history

In September 1990, the RO received the Veteran's request to 
reopen previously denied claims of service connection for 
heart disease and a psychiatric disorder.  In a March 1991 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claims.  The 
Veteran disagreed with the March 1991 decision, and he 
subsequently perfected an appeal by the timely submission of 
his substantive appeal (VA Form 9) in January 1992.

In a February 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for heart and psychiatric disorders.  The Veteran appealed 
the Board's February 1996 decision to the United States Court 
of Veterans Appeals (now known as United States Court of 
Appeals for Veterans Claims and hereinafter referred to as 
"the Court").  In a June 1997 Order, the Court affirmed the 
Board's determination that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  The Court additionally determined 
that new and material evidence had been submitted regarding 
the heart disorder.  The Court vacated that part of the 
February 1996 decision in which the Board denied the 
Veteran's request to reopen his previously denied claim of 
entitlement to service connection for a heart disorder and 
remanded that issue to the Board for additional development 
and readjudication.

In March 1998, the Board remanded the claim for service 
connection for a heart disorder to the RO for additional 
development.  While the case was pending at the RO, the 
Veteran claimed entitlement to service connection for PTSD.  
In a June 2000 rating decision the RO denied entitlement to 
service connection for PTSD. The Veteran perfected an appeal 
as to that decision.

[The Board notes in passing that in denying service 
connection for PTSD the RO correctly did not address whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
Veteran's PTSD claim, although involving a psychiatric 
disability, constitutes a new claim which has not been 
previously denied.  The United States Court of Appeals for 
the Federal Circuit has held that a newly diagnosed disorder, 
whether or not it is related to a previously diagnosed 
disorder, cannot be the same claim when the new diagnosis has 
not been previously considered.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  Compare Ashford v. Brown, 10 
Vet. App. 120 (1997) (reliance upon a new etiological theory 
is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim).]  

In a June 2005 decision, the Board denied the Veteran's 
claims of entitlement to service connection of heart disease 
and PTSD.  The Veteran appealed the Board's June 2005 
decision to the Court.  In a November 2006 Order, the Court 
vacated the Board's June 2005 decision and remanded the case 
to the Board for readjudication consistent with the terms of 
that Order.

In August 2007, the Board remanded the case to the AOJ for 
further development.  In June 2008, the Board again remanded 
the case for readjudication by the AOJ to consider new 
evidence that had been submitted by the Veteran.  In an 
August 2008 Supplemental Statement of the Case (SSOC) the 
matters were readjudicated and again denied.     

In a November 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection of heart disease 
and PTSD.  The Veteran appealed the Board's November 2008 
decision to the Court.  Pursuant to a Joint Motion for Remand 
dated July 9, 2009, in an Order dated July 14, 2009, the 
Court remanded this case to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.   VA will notify 
the Veteran if further action on his part is required.


REMAND

The July 2009 Joint Motion for Remand determined that the 
Board, in its June 2005 decision, August 2007 remand, and 
November 2008 decision, failed to ensure that VA met its 
heightened duty to assist by informing the Veteran that his 
service treatment records had been presumed destroyed in the 
1973 fire at the National Personnel Records Center (NPRC), 
and of the alternative collateral sources of evidence that 
the Veteran could obtain to substantiate his claims.  The 
Joint Motion cited Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); and the VA Adjudication 
Procedure Manual relating to special provisions for fire-
related cases [currently cited as M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E, 26-28, (Change Date December 13, 
2005)].  The parties agreed that a remand to provide a 
supplemental VCAA notice was necessary. 

In this regard, review of the record reveals that an initial 
request by the RO to NPRC for the Veteran's service treatment 
records was dated March 5, 1980.  
A stamped notation reply from NPRC on the initial request 
form is dated March 12, 1980.  It states that "No medical 
records on file at NPRC.  Note: fire related.  Refer to VA 
Procedure Manual M21-1, Section 6, for further guidance."  

The RO sent the Veteran a letter dated March 25, 1980, which 
informed that it had not received verification of his 
military service and/or service medical records, and 
requested some alternate forms of evidence, including 
enclosing a General Service Administration Form 7284, 
"REQUEST FOR INFORMATION NEEDED TO RECONSTRUCT MEDICAL DATA" 
[which preceded the current National Archives Form 13055] for 
the Veteran to complete and return.  It does not appear that 
the Veteran returned a completed GSA Form 7284.  

In July 1980, the RO sent inquiries for service treatment 
records to NPRC and directly to the Fort Sill Army Hospital.  
There is no record of a reply to either inquiry.  

The current VA Adjudication Procedure Manual relating to 
special provisions for fire-related cases at M21-1MR, Part 
III, Subpart iii, Chapter 2, Section E, 28, states that 
during 1990 NPRC has decoded Surgeon General's Office (SGO) 
extracts which cover military hospital admission records 
during the period from 1950 to 1954.  Therefore,  an 
additional request for the Veteran's service treatment 
records should include a request for SGO extracts for the 
Veteran for the period from January 3, 1951 to November 29, 
1952, to include treatment at Fort Sill, Oklahoma and 
Baumholder, Germany.  

Depending what additional documents, if any, are obtained 
from NPRC, pursuant to 38 C.F.R. § 3.159(e), the Veteran 
should be notified specifically that his service treatment 
records are presumed destroyed in the 1973 fire at NPRC, and 
he should be notified of all relevant alternate sources of 
evidence as provided in the current version of the VA 
Adjudication Procedure Manual relating to special provisions 
for fire-related cases.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  VBA should make an additional inquiry 
of NPRC for the Veteran's service 
treatment records, including a search for 
SGO extracts pertaining to the Veteran 
for the period from January 3, 1951 to 
November 29, 1952, specifically records 
from Fort Sill, Oklahoma and Baumholder, 
Germany.  Any materials obtained should 
be associated with the Veteran's claims 
folder.  

2.  If the sought-after records are not 
obtained, VBA should send the Veteran a 
letter that informs him of the fact that 
his service treatment records are 
presumed destroyed in the 1973 fire at 
NPRC and that further attempts to obtain 
them would be futile.  The letter should 
advise the Veteran of all alternative 
documents that might substitute for 
service treatment records as listed in 
the current VA Adjudication Procedure 
Manual relating to special provisions for 
fire-related cases at M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E, 27 
(Page 2-E-5).      

3.  After undertaking any other 
development deemed appropriate, VBA 
should consider the issues on appeal in 
light of all information or evidence 
received, including the recent new 
evidence submitted by the Veteran's 
representative during October 2009.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



